                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )      Cause No. 1:15-cr-0001-JMS-MJD
                                              )
ERIC SETTLES,                                 )                              - 01
                                              )
                       Defendant.             )



                            REPORT AND RECOMMENDATION

       On May 13, 2019, the Court held a hearing on the Petition for Warrant or Summons for

Offender Under Supervision filed on February 25, 2019 and a supplemental petition filed on

April 12, 2019. Defendant Settles appeared in person with his appointed counsel Loren Collins.

The government appeared by Jeff Preston, Assistant United States Attorney. U. S. Parole and

Probation appeared by Officer Chris Dougherty.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.      The Court advised Defendant Settles of his rights and provided him with a copy

of the petition. Defendant Settles orally waived his right to a preliminary hearing.

       2.      After being placed under oath, Defendant Settles admitted violations 2, and 3.

[Docket Nos. 52 and 56.] The government moved to dismiss violations 1, and 4 and the same

was granted.

       3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Violation
Number      Nature of Noncompliance


  2         “You shall reside in a residential reentry center for a term of 90 days.
            You shall abide by the rules and regulations of the facility.”

            Eric Settles committed several violations of facility rules while a resident
            at Volunteers of America. On February 23, 2019, at approximately 7:00
            p.m., the offender refused a drug screen and told the correctional officer,
            "I know I'm dirty, so I'm just going to refuse." Within one hour of this
            refusal, he claimed he had chest pains and left VOA via an ambulance.
            The offender never checked in at Eskenazi Hospital and never returned to
            VOA.

            On February 6, 2019, the offender refused a drug test. He provided a very
            low volume of urine for his sample, and was required to wait until he
            could provide a second sample of sufficient volume, which he refused to
            do.

            On January 26, 2019, the offender was on a pass from VOA to purchase
            hygiene items from the Wal-Mart on Lafayette Road. The offender was
            observed by a VOA staff member to be at a gas station in Plainfield,
            Indiana, with an unknown female. The offender later admitted that he lied
            about his whereabouts and activities, and that he violated his pass by
            going with a girlfriend to a restaurant to eat lunch and spend time with her.

            On January 27, 2019, the offender was observed in VOA to be in
            possession of an unauthorized smart phone, and refused to relinquish the
            phone to staff. He later claimed he borrowed the phone from another
            resident and returned the phone to that resident.


  3         “You must not commit another federal, state, or local crime.”

            On April 11, 2019, Eric Settles was arrested by a deputy with the Marion
            County Sheriff's Office, and charged with Possession of Paraphernalia, C
            misdemeanor. This case is pending in Marion County Superior Court
            under cause number 49G071904CM013965.

            On April 10, 2019, a deputy attempted to execute the federal warrant for
            violation of supervised release. Eric Settles was identified by a third party
            as being present in an apartment at 2540 Brandywine Court, Indianapolis,
            IN. The offender failed to respond to verbal commands to exit the
            apartment and had to be apprehended by a K-9 officer. After his arrest, a
                                      2
                       glass pipe with residue was located in the room in which the offender was
                       arrested.


       4.      The parties stipulated that:

               (a)     The highest grade of violation is a Grade C violation.

               (b)     Defendant’s criminal history category is VI.

               (c)     The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 8 to 14 months’ imprisonment.

       5.      The parties jointly recommended a sentence of twelve (12) months with no

supervised release to follow. Defendant requested placement at FCI Greenville.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of twelve (12) months with no supervised release

to follow. The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation. The Magistrate Judge will make a recommendation

of placement at FCI Greenville.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.


                                                  _______________________________
       Date: 05/13/2019
                                                   Tim A. Baker
                                                   United States Magistrate Judge
                                                   Southern District of Indiana




                                                  3
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                              4
5
